

Exhibit 10.54


CABOT MICROELECTRONICS CORPORATION
ANNUAL INCENTIVE AND SALES INCENTIVE PROGRAMS
 
ARTICLE I. GENERAL
 
Section 1.1.  Purpose.  Cabot Microelectronics Corporation (the "Corporation")
maintains the Cabot Microelectronics Annual Incentive Program and Sales
Incentive Program (the "Programs") to benefit and advance the interests of the
Corporation by providing to the Corporation's employees performance-based cash
bonuses ("Bonuses") that are based upon the achievement of financial, business
and other performance goals.
 
Section 1.2.  Administration of the Program.  The Compensation Committee of the
Corporation's Board of Directors (the "Committee") shall administer the
Programs.  The Committee may adopt such rules as it deems appropriate in order
to carry out the purpose of the Programs.  Questions of interpretation,
administration and application of the Program shall be determined by the
Committee.  The Committee may authorize any one or more of its members, or any
officer of the Corporation, to execute and deliver documents on behalf of the
Committee with respect to the Programs.  The determinations of the Committee
shall be final and binding in all matters relating to the Programs.  The
Committee shall have authority to determine the terms and conditions of
Bonuses.   With the exception of any determination or payment of any Bonus to
any Executive Officer of the Corporation (as defined by relevant Securities and
Exchange Commission regulations), the Committee may delegate some or all of its
authority under the Programs to the Chief Executive Officer, other officers or
the Corporation’s Global Human Resources Director.
 
Section 1.3.  Eligible Persons.  Bonuses may be granted to employees of the
Corporation.  The Committee or, if applicable, its delegate(s) shall determine
the employees who are eligible to participate in the Programs
("Participants").  An individual shall not be deemed an employee for purposes of
the Programs unless such individual is classified and receives compensation from
the Corporation for services performed as an employee of the Corporation.
 
ARTICLE II. BONUSES
 
Section 2.1. Bonuses.  The Committee may grant annual Bonuses to employees
subject to the provisions of the Programs.
 
Section 2.2. Terms of Bonuses.  The Committee or, if applicable, its delegate(s)
shall (i) establish for the relevant period of the Programs ("Performance
Period") the applicable performance goals and objectives ("Performance
Objectives") for the Corporation and each Participant, and the particular
allocation to each such Performance Objective, and (ii) establish target bonuses
for each Participant, which shall equal a percentage of the Participant's base
salary.  In general, for the Annual Incentive Program, the Performance Period is
the Corporation’s fiscal year (October 1 – September 30).  In general, for the
Sales Incentive Program, the Performance Period is each the first two (October 1
– March 31) and the last two (April 1 – September 30) quarters of the
Corporation’s fiscal year.  Performance Objectives under the Programs may
include, but shall not be limited to, various financial, business and
operational goals (for example, those related to earnings per share, revenue,
gross margin, cash flow, earnings before interest and taxes, customer
satisfaction, product quality, securing new opportunities, new product
introductions, productivity improvements, customer return rate, and, new
business area growth).
 
Section 2.3. Determination of Bonuses.  Following the close of the relevant
Performance Period, the Committee, or, with respect to Participants other than
Executive Officers, the Committee's delegate(s), shall determine the amount of
Bonus (if any) to be paid to each Participant, based on assessment of
achievement of the Performance Objectives of the Programs, as well as reflecting
an assessment of each Participant’s individual performance or other factors
during the relevant Performance Period, in the Committee’s (or delegate(s)’)
sole discretion.  In no event shall a determination of a Bonus for an Executive
Officer be made other than by the Committee.
 
    Section 2.4. Payment of Bonuses.  Payment of a Bonus to a Participant shall
be made as soon as practicable after determination of the amount of the Bonuses
under Section 2.3 above, and after the Committee has approved the aggregate
bonus payout amount for the Performance Period, and individual Bonuses for the
Corporation’s Executive Officers, but in no event later than 75 days after the
end of the Performance Period.  In no event shall a payment of a Bonus be made
to an Executive Officer other than as specifically authorized by the
Committee.  Participants whose employment is terminated, whether by the
Corporation or voluntarily by the Participant, prior to the payment date of a
Bonus shall not be entitled to receive a Bonus, whether or not a Bonus amount
previously had been designated for such Participant pursuant to the terms of the
Programs.  According to the intent of the Corporation to award the entire
accrual of Bonus amounts for the relevant Performance Period, which is set by
the Committee in conjunction with the closing of the Corporation’s financial
books for such Performance Period, to the extent a Bonus amount had been accrued
for and/or designated for such Participant in advance of the termination of such
Participant’s employment, the Corporation shall reallocate such amount to the
pool of other Participants (with the exception of Executive Officers unless
specifically agreed upon by the Committee) in the Programs, to the extent
administratively practical.


Section 2.5 Recovery of Bonuses.  The Corporation may rescind or recover a Bonus
paid to a Participant immediately under certain circumstances, including, but
not limited to, the Participant’s: actions constituting Cause, as determined by
the Corporation in its discretion and as otherwise enforceable under local law;
rendering of services for a competitor prior to, or within six (6) months after,
the payment of a Bonus or the termination of Participant's Service with the
Corporation; unauthorized disclosure of any confidential/proprietary information
of the Corporation to any third party; failure to comply with the Corporation’s
policies regarding the identification, disclosure and protection of intellectual
property; violation of the Cabot Microelectronics Corporation Employee
Confidentiality, Intellectual Property and Non-Competition Agreement; violation
of the Cabot Microelectronics Corporation Code of Business Conduct, including
those provisions related to financial reporting.  In the event of any such
rescission or right of recovery, the Participant must repay the Bonus to the
Corporation, and the Company shall be entitled to set-off against the amount of
the Bonus any amount owed to the Participant by the Corporation.


 
 
1

--------------------------------------------------------------------------------

 
 
 
ARTICLE III  MISCELLANEOUS
 
Section 3.1. No Additional Participant Rights.  The participation of an employee
in the Programs shall not give such employee any right to be retained in the
employ of the Corporation or any of its affiliates, and the Corporation
specifically reserves the right to dismiss a Participant or to terminate any
arrangement pursuant to which any such Participant provides services to the
Corporation, with or without cause.  No person shall have claim to a Bonus under
the Programs, except as otherwise provided for herein, or to continued
participation in the Programs. There is no obligation for uniformity of
treatment of Participants under the Programs. The benefits provided for
Participants under the Programs shall be in addition to and shall in no way
preclude other forms of compensation to or in respect of such Participants. It
is expressly agreed and understood that the employment of a Participant is
terminable at the will of either party and, if such Participant is a party to an
employment agreement with the Corporation or one of its affiliates, in
accordance with the terms and conditions of the Participant's employment
agreement.
 
Section 3.2. No Assignment.  The rights of a Participant with respect to any
Bonuses granted under the Programs shall not be transferable by the Participant.
 
Section 3.3. Tax Withholding.  The Corporation or a subsidiary thereof, as
appropriate, shall have the right to deduct from all payments made under the
Programs to a Participant or to a Participant's beneficiary or beneficiaries any
federal, state or local taxes required by law to be withheld with respect to
such payments.
 
Section 3.4. No Restriction on Right of Corporation to Effect Changes.  The
Programs shall not affect in any way the right or power of the Corporation or
its stockholders to make or authorize any recapitalization, reorganization,
merger, acquisition, divestiture, consolidation, spin-off, combination,
liquidation, dissolution, sale of assets, or other similar corporate transaction
or event involving the Corporation or a subsidiary thereof or any other event or
series of events, whether of a similar character or otherwise.
 
Section 3.5. Source of Payments.  The Corporation shall not have any obligation
to establish any separate fund or trust or other segregation of assets to
provide for payments under the Programs. To the extent any person acquires any
rights to receive payments hereunder from the Corporation, such rights shall be
no greater than those of an unsecured creditor.
 
Section 3.6. Amendment and Termination.  The Committee may at any time and from
time to time alter, amend, suspend or terminate the Programs in whole or in
part.
 
Section 3.7. Governing Law and Severability.  The Programs and all rights and
Bonuses hereunder shall be construed in accordance with and governed by the laws
of the State of Illinois without regard to conflicts of law principles and
applicable federal law.  The jurisdiction and venue for any disputes arising
under, or any action brought to enforce (or otherwise relating to), the Programs
shall be exclusively in the courts in the State of Illinois, including the
Federal Courts located therein (should Federal jurisdiction exist).  If any
portion of the Programs is deemed to be in conflict with local law, that portion
of the Programs, and that portion only, will be deemed null and void under that
local law. All other provisions of the Programs will remain in full effect.
 

 

Section 3.8.  Miscellaneous.  Notwithstanding any provision of the Programs to
the contrary, any and all Bonuses made under the Programs are intended to be
exempt from or, in the alternative, comply with Section 409A of the Internal
Revenue Code of 1986, as amended, and the interpretive guidance thereunder,
including the exceptions for short-term deferrals.  The Programs shall be
construed and interpreted in accordance with such intent.
 

 
2